Citation Nr: 1039803	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-11 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from October 1970 to 
October 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
Jurisdiction of the Veteran's claim has been transferred to the 
RO in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has identified a non-combat stressor in support of 
his claim for service connection for PTSD based on a personal 
assault.  According to 38 C.F.R. § 3.304(f)(3) (2009), VA will 
not deny a PTSD claim that is based upon an in-service personal 
assault without first advising the Veteran that evidence from 
sources other than service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor, and then allowing him the opportunity to furnish this 
type of evidence or to advise VA of the potential sources of such 
evidence.  In the present case, the Veteran has not been provided 
sufficient notice regarding the "other types of evidence" that 
might help verify his claimed physical assault stressor.  In 
light of this notification error, this appeal must be remanded to 
provide such notice to the Veteran.

With respect to the Veteran's claimed physical assault stressor, 
the Board notes that these "other types of evidence" may 
corroborate his account of the stressor incident.  Examples of 
such evidence (as applicable to the particulars of the alleged 
assault) include, but are not limited to: records from law 
enforcement authorities, mental health counseling centers, 
hospitals, or physicians; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is also one type 
of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the occurrence of the stressor include, but are not 
limited to: a request for a transfer to another duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether such evidence indicates the occurrence of a personal 
assault.

In the instant case, the Board concludes that the Veteran's 
claims file should be referred to an appropriate healthcare 
professional in order to determine if there is evidence of 
behavior changes that might indicate the occurrence of an in-
service stressor.  See VA Adjudication Manual M21-1 (M21-1), Part 
III, 5.14(c) (February 20, 1996) (recently converted to M21-1 MR, 
IV.ii.1.D.14).  The Court has held that the provisions in M21-1, 
Part III, 5.14(c), on which the provisions of 38 C.F.R. § 
3.304(f)(3) are based, that address PTSD claims based on personal 
assault are substantive rules which are the equivalent of VA 
regulations.  YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton 
v. West, 12 Vet. App. 272 (1999).  

As a final note, the Board observes the Veteran notified VA that 
he did not receive a copy of a September 2009 supplemental 
statement of the case (SSOC).  See October 2009 Report of General 
Information.  There is no indication of record that the Veteran 
has since been provided the September 2009 SSOC.  As such, on 
remand, a copy of the September 2009 SSOC should be provided to 
the Veteran at his current address of record.






Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Provide the Veteran VCAA notice which 
details the potential sources of evidence 
that might help to verify his claimed 
personal assault stressor.  See 38 C.F.R. 
§ 3.304(f)(3) (2009).

2.	Provide the Veteran a copy of the 
September 2009 supplemental statement of 
the case.

3.	Obtain a medical opinion regarding whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's claimed in-service 
personal assault(s) occurred.  The claims 
folder, including a copy of this REMAND, 
must be sent to the medical professional, 
and he or she should indicate that a 
claims folder review was completed.  The 
medical professional should be directed to 
consider secondary evidence, as well as 
the Veteran's medical records, personnel 
records, and any lay statements by the 
Veteran.

4.	If, and only if, a medical professional 
provides an opinion that it is 'as at 
least as likely as not' or 'more likely 
than not' that the Veteran's claimed 
personal assault(s) occurred, then 
schedule him for a VA psychiatric 
examination to determine the existence and 
etiology of the Veteran's PTSD.  The 
claims folder, including a copy of this 
REMAND, must be provided to the examiner 
for review, and the examination report 
should reflect such review was 
accomplished.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the examination report.  

The examiner should offer an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently manifested PTSD is 
etiologically related to the Veteran's 
active service.  In this regard, the 
examiner is instructed to consider only 
the stressor(s) identified as having been 
verified by the record.  The examiner 
should utilize the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how each 
of the diagnostic criteria is or is not 
satisfied.  Also, if PTSD is diagnosed, 
the examiner must identify the stressor(s) 
supporting the diagnosis.  

A complete rationale must be given for any 
opinion expressed and the foundation for 
all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
Veteran's claims folder.

5.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



